Citation Nr: 0707226	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-29 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of right knee disorder, currently rated as 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1950 to August 
1953, and from September 1959 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.	The veteran's right knee has some limitation of motion.  

2.	The veteran's right knee has tricompartmental degenerative 
arthritis.      


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent, for 
residuals of the veteran's meniscectomy and patellectomy, 
have not been met or approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2006).    

2.	The criteria for a 10 percent rating, for the veteran's 
degenerative arthritis in the right knee, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for a right knee 
disorder.  In the interest of clarity, the Board will 
initially discuss whether her claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.




I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in October 2002.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  VA informed the veteran of the evidence 
needed to substantiate her claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA requested from the 
veteran relevant evidence, or information regarding evidence 
pertaining to the appeals which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified to submit any 
pertinent evidence in the veteran's possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate her 
claim.  Id.  And VA notified the veteran prior to the initial 
adjudication of her claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability ratings 
and effective dates for the award of benefits.  See 
Dingess/Hartman, supra.  Nevertheless, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision here.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328.  The 
veteran cannot incur prejudice because her claim for increase 
will be granted in part below.  As such, any defect with 
respect to the disability rating and effective date notice 
requirements will be rectified by the RO when effectuating 
the award for increase.  In sum, the Board finds that VA 
satisfied VCAA notification requirements in this matter.  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the VCAA's requirement to assist 
the veteran has also been met here.  VA obtained medical 
records relevant to this appeal, and VA provided the veteran 
with a compensation examination and report for her claim.                

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim for Increase

VA service connected the veteran's right knee disorder in 
August 1972.  Since then, the veteran's disorder has been 
rated as 10 percent disabling.  In January 2002, the veteran 
filed an increased rating claim for this disorder, which the 
RO denied in the December 2002 rating decision currently on 
appeal. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).  See also Alemany v. 
Brown, 9 Vet. App. 518 (1996).  

Disabilities of the knee are rated under 38 C.F.R. § 4.71 
(2006).  Service connection is currently in effect for the 
veteran's right knee disability under DC 5259, which 
addresses the surgical removal of semilunar cartilage.  In 
addressing the veteran's claim, the Board will review the 
criteria under DC 5259, and the criteria noted under other 
DCs addressing knee disorders as well.  See 38 C.F.R. § 4.71, 
DCs 5256-5263.    

Diagnostic Code 5256 addresses ankylosis of the knee.  
Diagnostic Code 5257 addresses recurrent subluxation or 
lateral instability.  Diagnostic Code 5258 addresses 
dislocated cartilage in the knee manifested by frequent 
episodes of "locking," pain, and effusion into the joint.  
As already noted, Diagnostic Code 5259 addresses the surgical 
removal of semilunar cartilage.  Diagnostic Codes 5260 and 
5261 address limitation of motion in the leg.  Diagnostic 
Code 5262 addresses impairment of the tibia and fibula.  And 
Diagnostic Code 5263 addresses genu recurvatum.    

The Board also notes the relevance of DC 5010 of 38 C.F.R. § 
4.71a here.  Private and VA medical evidence demonstrates 
that the veteran has arthritis in her right knee.  Under this 
provision, traumatic arthritis (established by X-ray 
findings) is rated under DC 5003 on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joints involved.  When there is some limitation of 
motion, but which is noncompensable under a limitation-of-
motion code, a 10 percent rating may be assigned for 
arthritis of a major joint.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2006).  

Based on a review of the medical evidence noted below, the 
Board finds an increased rating warranted here under DC 5003 
based on medical evidence of record showing arthritis in the 
veteran's right knee.  See VAOPGCPREC 9-98 (August 14, 1998) 
and VAOPGCPREC 23-97 (July 1, 1997).  

The relevant medical evidence of record dated within a year 
of the veteran's January 2002 claim for increase consists of 
a September 2001 VA outpatient treatment record, an October 
2001 VA examination report, a November 20, 2002 VA 
examination report, a November 23, 2002 VA compensation 
examination report, and a Magnetic Resonance Imaging (MRI) 
report dated in March 2003.    

The September 2001 outpatient treatment record indicates 
severe valgus with some medial instability.  

The October 2001 report indicates catching and giving out of 
the knee but no actual locking of the knee.  This record 
indicated range of motion of 0 to 120 degrees with pain at 
maximal flexion.  The examiner noted no effusion, erythema, 
deformity, or increased warmth about the knee.  The examiner 
noted no significant varus deformity and noted stable 
ligaments to stressing.          

The November 20, 2002 VA examination report noted the 
veteran's complaints of pain, instability, and swelling.  On 
examination, the examiner noted that the veteran stood on her 
heels and toes, had full range of motion in her lower 
extremities without discomfort.  The examiner found no 
inflammation, erythema, ecchymosis, effusion, induration, 
swelling, or ligamentous laxity.  McMurray's testing was 
negative.  The examiner found intact the veteran's power, 
sensation, reflexes, and straight leg raising.  And the 
examiner found the veteran with tendonitis on the right knee.  

The November 23, 2002 VA compensation examiner noted that the 
veteran had undergone a full patellectomy and meniscectomy in 
her right knee.  He noted that the veteran wore a neoprene 
brace for her knee and took Advil and aspirin for her knee 
pain.  The veteran indicated the pain is mostly anterior knee 
pain, and experienced a flare up on a daily basis.  She 
reported swelling, pain, incoordination, and weakness.  She 
reported locking and giving way.  On examination the examiner 
noted range of motion of 0 degrees extension to 90 degrees 
flexion.  The examiner noted tenderness along the medial and 
lateral joint line.  He noted positive McMurray over the 
medial joint line.  He noted negative Lachman's and no 
instability of varus-valgus stress.  He noted negative 
posterior drawer.  He noted x-ray showing tricompartmental 
osteoarthritis.  He noted significant genu valgus deformity 
with significant lateral joint line collapse.  The examiner 
finally noted that, compared with the veteran's last 
examination, the veteran had experienced a 20 percent 
increase in flare-ups causing weakness, pain, and 
incoordination.  

The March 2003 MRI report indicates an abnormal patella 
consistent with a history of chondromalacia patella.  The 
anterior horn and body of the medical meniscus were abnormal 
in morphology and signal intensity.  A normal bow tie 
configuration was not visualized in the medial meniscus, 
which indicated possible bucket handle tear.  The lateral 
meniscus was also abnormal in signal intensity and 
morphology.  The anterior cruciate ligament was thickened and 
increased in signal intensity consistent with partial tear.  
Intact fibers of the ACL were noted.  The posterior cruciate 
ligament was unremarkable.  The lateral and medial collateral 
ligaments were intact.  The examiner noted a small knee joint 
effusion, and marked tricompartmental degenerative changes 
with osteophyte formation, subchondral cysts, subchondral 
marrow edema, and joint space narrowing consistent with full 
thickness cartilage defects.  

The Board has closely reviewed and analyzed this evidence.  
As will be further detailed below, the Board finds an 
increased rating unwarranted here based on the knee-specific 
diagnostic codes noted above (DCs 5256-5263).  But based on 
evidence of traumatic arthritis in the veteran's right knee, 
the Board finds an additional 10 percent rating warranted 
here for the right knee.  See 38 C.F.R. § 4.71, DCs 5003-
5010.  See also Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991); VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 
(July 1, 1997).  


For an increase under DC 5256, the evidence must show 
ankylosis.  There is no evidence of such in the record here.  
For an increase under DC 5257, there must be evidence of 
recurrent subluxation or lateral instability.  Though an 
October 2001 treatment note indicated "some medial 
instability", the Board finds the preponderance of the 
evidence - in the form of the three subsequent VA examination 
reports and the MRI report - shows no recurrent subluxation 
or lateral instability.  

Moreover, despite the veteran's complaints of pain, and 
despite MRI showing a small effusion, the Board finds no 
objective medical evidence of frequent episodes of 
"locking," pain, and effusion into the joint.  Under DC 
5259, only a 10 percent rating is authorized so this 
provision would not form the basis for increase.  Under DC 
5260, an increase beyond 20 percent is authorized with 
flexion limited to 15 degrees.  The evidence shows that the 
veteran's range of motion consistently has been shown at 90 
degrees flexion and beyond.  Under DC 5261, extension limited 
to 20 degrees or higher warrants a rating in excess of 20 
percent.  But here, the evidence shows the veteran's 
extension to be consistently measured at 0 degrees.      

For an increased rating under DC 5262, the evidence must show 
impairment of the tibia and fibula.  But here, there are no 
findings of such impairment.  An increase is not warranted 
under DC 5263 as there has not been any findings of genu 
recurvatum here.  

The veteran continues to be entitled to her 10 percent rating 
under DC 5259 - which is a protected rating under 38 C.F.R. § 
3.951(b) as the veteran has continuously received this rating 
for over 20 years.  And the veteran will be granted an 
additional 10 percent for her right knee arthritis.  
 
Finally, the Board has considered whether higher ratings are 
warranted for the veteran's service-connected knee disorder 
based on an extraschedular basis, or on the basis of 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Nor does the evidence reflect that the veteran's disorder has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

1.	Entitlement to a disability rating in excess of 10 
percent, for residuals of the veteran's meniscectomy and 
patellectomy, is denied.        

2.	Entitlement to a separate 10 percent disability 
evaluation, for arthritis in the veteran's right knee, is 
granted, subject to regulations governing the payment of 
monetary awards.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


